                              1   LAEL D. ANDARA (SBN 215416)
                                  DANIEL E. GAITAN (SBN 326413)
                              2   ROPERS MAJESKI PC
                                  1001 Marshall Street, 5th Floor
                              3   Redwood City, CA 94063
                                  Telephone:    650.364.8200
                              4   Facsimile:    650.780.1701
                                  Email:        lael.andara@ropers.com
                              5                 daniel.gaitan@ropers.com

                              6   Attorneys for Plaintiff
                                  SINCO TECHNOLOGIES PTE LTD
                              7

                              8                                   UNITED STATES DISTRICT COURT
                              9                              NORTHERN DISTRICT OF CALIFORNIA
A Professional Corporation




                             10
      Redwood City




                             11   SINCO TECHNOLOGIES PTE LTD,                       Case No. 3:17CV5517

                             12                      Plaintiff,                     NOTICE OF CHANGE OF ADDRESS

                             13            v.

                             14   SINCO ELECTRONICS (DONGGUAN) CO.,
                                  LTD.; XINGLE ELECTRONICS
                             15   (DONGGUAN) CO., LTD.; XINGKE
                                  ELECTRONICS TECHNOLOGY CO., LTD.;
                             16   SINCOO ELECTRONICS TECHNOLOGY
                                  CO., LTD.; MUI LIANG TJOA (an
                             17   individual); NG CHER YONG aka CY NG (an
                                  individual); and LIEW YEW SOON aka
                             18   MARK LIEW (an individual),

                             19                      Defendants.

                             20
                                           PLEASE TAKE NOTICE that effective June 1, 2021, ROPERS MAJESKI PC, attorneys
                             21
                                  of record for Plaintiff SINCO TECHNOLOGIES PTE LTD have relocated from 1001 Marshall
                             22
                                  Street, 5th Floor, Redwood City, California 94063 to 545 Middlefield Road, Suite 175, Menlo
                             23
                                  Park, California 94025. The telephone and facsimile numbers remain the same.
                             24
                                  Dated: May 19, 2021                        ROPERS MAJESKI PC
                             25
                                                                             By:
                             26                                                    LAEL D. ANDARA
                                                                                   DANIEL E. GAITAN
                             27                                                    Attorneys for Plaintiff
                                                                                   SINCO TECHNOLOGIES PTE LTD
                             28

                                  4814-5475-8378.1
                                                                                               NOTICE OF CHANGE OF ADDRESS
                                                                              -1-                                3:17CV5517
